OFFICE   OF THE ATTORNEY     GENERAL   OF TEXAS
                             AUSTIN
GROVER  SELLERS
A.l-rc.RNEY
        GENERAL
RCQ. a.sr.cotten, Page 2


            In tin we0 or L1y 1. state, 202 9. I?. 709             m   cowt
o r Cr la lta r lAp p ea l*1 1 1c a8na & io r fng
                                                l a ttw   Qf a &   in l ea se
m     a aelariodpoltoomn wardIrdo tlm amat, 8ppa8~W 88 a
vltaoaalik~~kLagdulyaur~ayd~ado~~htauitrwa.tna.
'TM oontenttmwa    ado thrt,ttiaamuah~aamh aMS.uosuaa a
aalarua pQlboMa, ha wa cmt entltlal   to o1alm vltnorafeea.
In cmarrullty; uld awtoatMn, the aoust aaldr




      oasowod, vwld orho m dl!Ymwmo.                  v!bw aw no
      tsamllrtgexpmae8




            mtlalo 39l5crc, so@. g, vwxLon’8Annotawd Clvl.1
%atlitea,   w4da 110f Qllwa I
          "It 8bll k tb abityOS a11 omlaeza t.o
      ahar$eadl crollwtin tan Ipw    auwMa
      uv all fom and orrrori~aiwa      aw perksit
                                 vlrtrsh      Toa
568